Citation Nr: 9930740	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a right knee meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from September 1949 to 
September 1953; and a period of active duty for training 
(ACDUTRA) in August 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO) that denied the veteran's application to 
reopen his claim of entitlement to service connection for 
residuals of a right knee meniscectomy.  The last final 
disallowance of the veteran's claim of service connection for 
residuals of a right knee meniscectomy was a November 1991 
rating decision. 

In August 1999 a hearing was held at the RO before the 
undersigned Board member.  


FINDINGS OF FACT

1.  In a November 1991 rating decision, the claim of service 
connection for residuals of a right knee meniscectomy was 
denied in that right knee symptoms were not shown during 
service; the November 1991 rating decision was not appealed 
and it is the last final disallowance of the claim.  

2. Evidence received since the November 1991 rating decision 
includes credible testimony concerning a right knee injury 
during the veteran's period of ACDUTRA, and ACDUTRA service 
sick slips; this evidence is neither cumulative nor redundant 
and has not been considered previously, bears directly and 
substantially upon the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim; the claim is reopened.

3.  The claim of service connection for residuals of a right 
knee meniscectomy is well grounded in that there is evidence 
of an injury during service; credible evidence of continuity 
of symptoms sufficing for a medical nexus; and evidence of a 
current right knee disability.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the November 1991 
rating decision denying the claim of entitlement to service 
connection for residuals of a right knee meniscectomy is new 
and material, and the claim for that benefit is reopened. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for residuals of a right 
knee meniscectomy is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision in November 1991 denied the veteran's claim 
of entitlement to service connection for residuals of a right 
knee meniscectomy.  

The evidence that was considered at the November 1991 rating 
decision included the veteran's service records.  The 
veteran's enlistment physical examination report revealed 
right knee scars.  Service medical records show treatment for 
left knee stress in October 1952.  At the service separation 
physical examination a right knee scar was reported.  There 
were no other complaints or findings referable to the right 
knee.  

In April 1967 the veteran claimed service connection for 
cartilage of the right knee.  VA hospital records in April 
1967 show that an arthrotomy of the right knee with excision 
of a cystic degenerated medial meniscus was performed.  It 
was reported that the veteran had a history of an injury to 
the right knee in 1957 when he tripped over a tent rope.  
Reportedly, the veteran received conservative treatment at 
the time of the 1957 right knee injury and he had done well 
until January 1967 when the right knee became painful along 
the medial aspect.  

The veteran 's response to a June 1967 RO request for 
additional information was not forthcoming and the veteran's 
claim was not continued.

VA physical and rheumatology examinations performed in 
September 1991 reveal some limitation of motion the right 
knee and right knee osteoarthritis.  

The November 1991 rating decision denied service connection 
for residuals of a right knee meniscectomy in that right knee 
symptoms were not shown during service.  The veteran was 
notified of the determination and a timely notice of 
disagreement and appeal were not received.  The November 1991 
rating denial is the last final disallowance of the claim.  

Since the November 1991 rating decision denial of service 
connection for residuals of a right knee meniscectomy 
additional evidence has been received.  

The additional evidence includes April 1995 VA X-rays of the 
right knee that reveal osteoarthritis.

Received in February 1995 are service sick slips dated from 
August 5 through 12 1957 reporting that the veteran was 
excused from duty for some undisclosed medical problem that 
occurred in the line of duty.  The service sick slips also 
show that the veteran received an X-ray of an undisclosed 
body part, and that he was granted a physical profile with 
light duty precluding marching, heavy lifting, and running 
for three days.

In a statement received in February 1997, the veteran 
reported that he sustained a right knee injury on August 4, 
1957 when he slipped and fell over tie downs trying to secure 
a tent.  

He stated that he received treatment for the injury at Fort 
Drum; that cartilage was removed from the right knee in 1967; 
and that through the years he had had right knee pain.  

In an April 1997 statement a VA physician opined that the 
veteran had chronic right knee pain that was due to an injury 
sustained in 1957.  It was also reported that subsequent to 
the injury he had developed degenerative arthritis in the 
right knee.  

At a personal hearing held at the RO in August 1999, the 
veteran testified concerning the injury to his right knee 
that he sustained during ACDUTRA in 1957 when he tripped over 
a tent rope.  He stated that after the injury to his right 
knee he had swelling and pain in the knee and medical staff 
informed him that he had torn knee cartilage.  The veteran 
testified that he had recently received a shoe insert, and 
that he had been limping for years due to his right knee 
injury.  He stated that he had pain and swelling in his left 
knee.  The veteran testified that he received treatment for 
his right knee prior to 1966.  It was stated that the veteran 
had been informed that he could obtain medical records from a 
physician who had treated his right knee in the 1960's, 
directly from that physician.  


Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  To reopen a 
claim there must be "new and material evidence" that is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108.  Therefore, once an RO 
decision becomes final under § 7105(c), absent the submission 
of new and material evidence, the claim cannot be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991).  It must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a).  Further, the Court held in 
Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, 206 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209, 
218-19 (1999).  

First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim, the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters and Elkins, both supra; see also 
Manio v. Derwinski, 1 Vet. App. 140, 145-46 (1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(21) 
and (24) (West 1991); 38 C.F.R. § 3.6(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

It has been stated that, in order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between an inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

A claim may still be well grounded pursuant to the chronicity 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

Analysis

The veteran asserts that new and material evidence has been 
received to reopen his claim and that his right knee 
meniscectomy residuals had their onset during a period of 
ACDUTRA.  

The initial question for consideration is whether the 
veteran's claim of service connection for a right knee 
meniscectomy may be reopened on the basis of him having 
submitted evidence which may be considered as "new and 
material."  

Evidence received since the November 1991 rating decision 
includes testimony concerning the reported right knee injury 
that the veteran sustained during a period of ACDUTRA, 
service sick slips from the veteran's period of ACDUTRA, and 
a statement from a VA physician ostensibly indicating that 
the veteran's chronic right knee pain is due to an injury 
sustained in 1957.  This evidence has not been considered 
previously and is neither cumulative nor redundant.  The 
evidence provides more detailed information concerning the 
reported right knee injury that the veteran sustained during 
ACDUTRA.  The service sick slips show treatment for an 
illness or injury during ACDUTRA, and in the absence of other 
pertinent service medical records, ostensibly corroborates 
the veteran's assertion that in August 1957 he received 
medical treatment for a right knee injury.  The April 1997 VA 
physician's statement provides an etiological link between 
the claimed service right knee injury and current right knee 
disability.  This evidence bears directly and substantially 
upon the issue of service connection for residuals of a right 
knee meniscectomy, and contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
claimed injury.  Hodge.  The new evidence is significant and 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1998).  In this regard, the 
evidence that has been received, specifically the veteran's 
testimony, VA physician's statement, and ACDUTRA sick slips, 
is "new and material evidence."  Therefore, the claim of 
service connection for residuals of a right knee meniscectomy 
is reopened.

In that the veteran's claim has been reopened, the next step 
in the process is to determine whether his claim is "well 
grounded."  As indicated previously, there are no medical 
records from the veteran's period of ACDUTRA.  However, 
service sick slips show that he received treatment in August 
1957 during a period of ACDUTRA for an illness or injury.  
The veteran has asserted that the service slick slips were 
indeed for treatment of a right knee injury that he sustained 
during ACDUTRA.  It is important to note that the veteran's 
testimony is presumed credible and there is no evidence to 
the contrary indicating that the treatment was for some other 
medical problem.  In this regard, for purposes of determining 
whether the claim is well grounded, the evidence shows 
service incurrence of a right knee injury.  

The record reveals medical evidence of a current right knee 
disability.  With respect to a nexus between an inservice 
injury and the current right knee disability, a VA physician 
has stated that the veteran's current right knee pathology is 
due to an injury sustained in 1957.  There is no indication 
from the record that the VA physician who rendered the 
statement had use of the veteran's claims folder.  The VA 
physician's statement could conceivably be considered 
unenhanced lay history.  See LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).  However, it has been determined that a well 
grounded service connection claim may be based on continuity 
of symptomatology in the absence of evidence of medical 
nexus.  Savage, 10 Vet. App at 495, 496.  The veteran's 
statements and testimony concerning his claimed service 
injury, along with testimony that he had treatment and right 
knee problems subsequent to service is the type of evidence 
that has been determined to be sufficient continuity of 
symptomatology for a well ground claim.  Id at 497.  

The Board concludes that based on the forgoing, the criteria 
necessary for a "well grounded" claim pursuant to Caluza, 
have been shown.  The claim of service connection for 
residuals of a right knee meniscectomy is well grounded.  

The Board has determined that no prejudice results to the 
veteran by the Board's consideration of this matter on this 
basis.  Before moving on to the third Elkins step, 
consideration of the claim on its merits, the Board must 
first determine whether VA's duty to assist the veteran in 
the development of his claim has been met.  38 U.S.C.A. §  
5107.  Further development of this claim will be discussed in 
the REMAND portion of this decision.  


ORDER

New and material evidence has been presented and the claim of 
service connection for residuals of a right knee meniscectomy 
is reopened.  The claim is well grounded.  To this extent the 
appeal is granted.  


REMAND

The Board has reopened the claim of service connection for 
residuals of a right knee meniscectomy and determined that the 
claim is "well grounded".  In this regard, the Board is 
required proceed and evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

A review of the record shows that at the August 1999 personal 
hearing, the veteran testified that subsequent to service he 
received treatment for his right knee from a private 
physician, and that he had been informed that those medical 
records could be available.  The RO should attempt to obtain 
the aforementioned medical records.  

Further, a review of the record shows that while there is 
evidence that the veteran's right knee pathology has 
continued, the record is absent for a comprehensive VA 
orthopedic examination of the right knee.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should contact the veteran to 
obtain information regarding the 
existence of the medical records from a 
private physician that were mentioned at 
the August 1999 personal hearing held at 
the RO.  The RO should obtain those 
records and associate the records with 
the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination of the right knee 
to evaluate the residuals of a right knee 
medical meniscectomy.  The examination 
should include all appropriate tests and 
studies, to include X-rays and range of 
motion studies.  The claims folder must 
be made available to the examiner, prior 
to the examination, for use in the study 
of the case.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and readjudicate the veteran's claim of 
service connection for residuals of a 
right knee meniscectomy on its merits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  When the requested development has been 
accomplished, if the claim remains in a denied status, the 
veteran and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, if necessary, 
the case and the requested evidentiary data should be 
returned to the Board for further appellate disposition.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals







